Title: To James Madison from Samuel Tyler (Abstract), 15 February 1805
From: Tyler, Samuel
To: Madison, James


15 February 1805, Williamsburg. “The last letter I have been favored with from Colo Monroe was of the 25th of September last; to which I am interested in returning a speedy & safe answer, & believing that Colo Monroe wd. also in some measure be served; will make my excuse for requesting you to have the inclosed conveyed in the way you may judge best.
“If you have time from much more important concerns, I should be glad to hear that the enclosed has been received by you, & of the probable time when an opportunity for conveyance may offer. Hoping you may long live as ably & faithfully to serve your Country as you have hitherto done.”
